U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2010 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-31012 NT MEDIA CORP. OF CALIFORNIA, INC. (NAME OF SMALL BUSINESS ISSUER AS SPECIFIED IN ITS CHARTER) Delaware 94-3357128 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7800 Oceanus Drive Los Angeles, California (Address of principal executive offices) (Zip Code) Registrants telephone number: (323) 445-4833 Check whether the registrant(1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, ifany, every Interactive Data File requiredto be submitted and posted pursuant to Rule 405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares outstanding as of November 18, 2010: 26,542,093 common shares. NT MEDIA CORP. OF CALIFORNIA INC. AND SUBSIDIARY September 30, 2010 (unaudited) INDEX Page No. PART I. Financial Information 3 Item 1. Consolidated Financial Statements (unaudited): 3 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 20 Item 4. Controls and Procedures. 20 PART II. Other Information 21 Item 1. Legal Proceedings 21 Item 1A Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Removed and Reserved 21 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURES 22 2 NT Media Corp. of California, Inc. and Subsidiaries (A Development Stage Company) Consolidated Balance Sheets September 30, 2010 (unaudited) December 31, 2009 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Prepaid expenses — TOTAL CURRENT ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Accrued liabilities to related parties Notes payable Notes payable, related party Convertible notes payable Convertible notes payable, related party Accrued litigation settlement TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Notes Payable TOTAL LIABILITES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT Preferred stock, $0.001 par value, 5,000,000 shares authorized; 0 shares issued and outstanding — — Common stock; $0.001 par value; 1,000,000,000 shares authorized; 26,192,093 and 25,180,329 issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to consolidated financial statements. 3 NT Media Corp. of California, Inc. and Subsidiaries (A Development Stage Company) Consolidated Statements of Operations (Unaudited) Cumulative from June 4, 1999 (inception) to September 30, 2010 Nine Months Ended September 30, September 30, REVENUES $ — $ — $ COSTS AND EXPENSES General and administrative Depreciation and amortization — — Impairment of film costs — — Impairment of related party receivables — — Inventory Write-down — 24,820 Loss on litigation settlement — — TOTAL COSTS AND EXPENSES LOSS FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSES) Interest income, related party — — Interest expense ) ) ) Interest expense, related party ) ) ) Loan fees — — ) Debt forgiven — — Legal fees forgiven — — Provision for common stock subscription receivable — — ) TOTAL OTHER INCOME (EXPENSES) LOSS BEFORE PROVISION FOR INCOME TAXES AND NONCONTROLLING INTEREST ) ) ) PROVISION FOR INCOME TAXES LOSS BEFORE NON-CONTROLLING INTEREST ) ) ) LESS: LOSS ATTRIBUTABLE TO NON-CONTROLLING INTEREST — — NET LOSS ATTRIBUTABLE TO NT MEDIA CORP. OF CALIFORNIA, INC. AND SUBSIDIARIES $ ) $ ) $ ) NET (LOSS) PER SHARE: BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING: BASIC AND DILUTED See accompanying notes to consolidated financial statements. 4 NT Media Corp. of California, Inc. and Subsidiaries (A Development Stage Company) Consolidated Statements of Operations (UNAUDITED) Three months ended September 30, September 30, REVENUES $ — $ — COSTS AND EXPENSES General and administrative TOTAL COSTS AND EXPENSES LOSS FROM OPERATIONS ) ) OTHER EXPENSES Interest ) ) Interest, related party ) ) TOTAL OTHER EXPENSES ) ) LOSS BEFORE PROVISION FOR INCOME TAXES AND NONCONTROLLING INTEREST ) ) PROVISION FOR INCOME TAXES — — NET LOSS ATTRIBUTABLE TO NT MEDIA CORP. OF CALIFORNIA, INC. AND SUBSIDIARIES $ ) $ ) NET (LOSS) PER SHARE: BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING: BASIC AND DILUTED See accompanying notes to consolidated financial statements. 5 NT Media Corp. of California, Inc. and Subsidiaries (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) Cumulative from June 4, 1999 (inception) to September 30, 2010 Nine Months Ended September 30, September 30, CASH FLOWS FROM (TO) OPERATING ACTIVITIES: Net loss before non-controlling interest $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization — — Impairment loss — — Inventory write-down — — Impairment of related party receivables — — Operating expenses paid by reducing note receivable — — Stock issued for services Deferred compensation — — Stock issued for loan fees — — Stock options issued for services — — Legal fees forgiven — — ) Debts forgiven — — ) Provision for common stock subscription receivable — — Amount attributable to minority interest 33,000 Beneficial conversion of debt and accrued interest — Changes in assets and liabilities: Interest receivable — — ) Inventory — — ) Prepaid Expenses ) ) Other assets — — ) Litigation settlement — — Accounts payable and accrued expenses Accrued expenses, related party Net cash (used in) operating activities ) ) ) CASH FLOWS FROM (TO) INVESTING ACTIVITIES: Notes receivable from officer — — ) Collection of notes receivable from officer — — Notes receivable, related parties — — ) Collection of notes receivable, related parties — — Investment in property and equipment — — ) Investment in film costs — — ) Investment in web site development costs — — ) Net cash (used in) investing activities — — ) CASH FLOWS FROM (TO) FINANCING ACTIVITIES: Proceeds from issuance of common stock — — Payment of offering costs — — ) Proceeds from notes payable Proceeds from notes payable, related party Payments of notes payable — — (201,916
